Title: Thomas Jefferson’s Notes on European Territorial Changes, [ca. 21 September 1819]
From: Jefferson, Thomas
To: 


					
						
							
								ca. 21 Sept. 1819
							
						
					
					Transfers of dominion by the allied powers.
					ils ont naturalise Geneve en Suisse
					la Belgique en Hollande
					Genes en Piemont
					le Rhin & la Moselle en Prusse
					la Norwege en Suede
					l’Italie et Venise en Autriche
					l’etat Septinsulaire dans l’empire Britannique.
					la republique de Pologne dans celui du Czar Autocrateur.
				 
					Editors’ Translation
					
						
							
								
									ca. 21 Sept. 1819
								
							
						
						Transfers of dominion by the allied powers.
						they assimilated Geneva into Switzerland
						Belgium into Holland
						Genoa into the Piedmont
						the Rhine & the Moselle into Prussia
						Norway into Sweden
						Italy and Venice into Austria
						the Septinsular state into the British empire.
						the Polish republic into that of the autocratic czar.
					
				